Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2021

                                       No. 04-21-00049-CV

                     IN THE INTEREST OF S.R.F., ET AL, CHILDREN

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00061
                         Honorable Mary Lou Alvarez, Judge Presiding

                                          ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on February 12, 2021. The clerk’s
record and reporter’s record were originally due on February 22, 2021. Neither has been filed.

        On February 23, 2021, this court ordered the court reporters responsible for preparing the
reporter’s records, Decline Benavides and Jessica Butts, to file their reporter’s records no later
than March 2, 2021. On that same date, Ms. Benavides filed a Notification of Late Record
requesting an extension until March 14, 2021 (a Sunday).

       Texas Rule of Appellate Procedure 35.1 requires the appellate record in an accelerated
appeal to be filed within ten days after the notice of appeal is filed. TEX. R. APP. P. 35.1(b). Rule
35.3(c) permits an appellate court to extend the deadline to file the record, but limits each
extension to ten days in an accelerated appeal. TEX. R. APP. P. 35.3(c). Further, with regard to
parental termination appeals, Rule 28.4(b)(2) states that while an appellate court may extend the
deadline to file the record, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

       We GRANT Ms. Benavides’s request for additional time and ORDER her to file the
record no later than March 15, 2021. No further extensions of time will be granted absent
extraordinary circumstances.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court